

Exhibit 10.14


ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
Career Share Award Certificate (Non-Investment Team)
Artisan Partners Asset Management Inc. (“Artisan”), pursuant to the Artisan
Partners Asset Management Inc. 2013 Omnibus Incentive Compensation Plan (as
amended, from time to time, the “Plan”), has awarded restricted shares of
Artisan’s Class A common stock (“Career Shares”) to Grantee as set forth below
in consideration of Grantee’s service as an employee of Artisan or any of its
subsidiaries.
Grantee:
 
[ ]
Grant Date:
 
[ ]
Number of Career Shares:
 
[ ]
Vesting Eligibility Schedule:
 
20% of the Career Shares will become eligible to vest on [ ] of each of [ ], [
], [ ], [ ], and [ ]. As provided in the Award Agreement, with certain
exceptions, Career Shares will only vest once they have become eligible and
Grantee has a Qualifying Retirement. There is no proportionate or partial
vesting in the period prior to a vesting date.

--------------------------------------------------------------------------------



This award is subject to all of the terms, conditions and restrictions set forth
in Grantee’s Career Share Award Agreement or Amended and Restated Career Share
Award Agreement, as applicable, dated [ ] (including any schedules and
appendices thereto) (the “Award Agreement”) and the Plan, each of which has been
provided to Grantee and are incorporated herein by reference.
Grantee acknowledges receipt of copies of the Award Agreement and the Plan, has
read and understands the terms and provisions thereof, has had the opportunity
to consult with his or her legal, tax and financial advisors, and accepts this
award subject to all of the terms and conditions of the Award Agreement and the
Plan.
Artisan may, in its sole discretion, deliver this Career Share Award
Certificate, the Award Agreement, the Plan or any other documents related to
this award, by electronic means and request Grantee’s acceptance of this award
and the terms of the Award Agreement by electronic means. Grantee hereby
consents to receive such documents by electronic delivery, including by
accessing such documents on a website, and agrees to accept this award and the
terms of the Award Agreement through any on-line or electronic system utilized
by Artisan for this purpose.
Artisan Partners Asset Management Inc.


 
Grantee
By:
 
 
 
Title:
 
 
 





--------------------------------------------------------------------------------




ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
CAREER SHARE AWARD AGREEMENT
This Career Share Award Agreement (this “Award Agreement”) between [ ] (the
“Grantee”) and Artisan Partners Asset Management Inc. (“Artisan”) is effective [
].
1.
The Plan. Awards of restricted shares of Class A common stock (“Career Shares”)
are made pursuant to the Artisan Partners Asset Management Inc. 2013 Omnibus
Incentive Compensation Plan (as amended, from time to time, the “Plan”).
Capitalized terms used but not defined in this Award Agreement have the meanings
as used or defined in the Plan.

2.
Forfeiture. Subject to Sections 3 and 4 and the terms of any employment,
severance or similar agreement between Grantee and the Company, if Grantee’s
Employment with the Company terminates for any reason prior to vesting, any then
unvested Career Shares shall be automatically forfeited and the Company shall
have no further obligations to Grantee or Grantee’s legal representative under
this Award Agreement.

3.
Vesting upon Qualifying Retirement. Provided that Grantee (i) has given the
Company at least one-year advance written notice of intention to retire and (ii)
has attained at least ten years of service with the Company as of the retirement
date, the Career Shares eligible to vest under any applicable Vesting
Eligibility Schedule (as set forth in any career share award certificates) will
vest on Grantee’s retirement date. If during any portion of Grantee’s Employment
with the Company, Grantee is or was an Executive Officer of Artisan or a
decision-making portfolio manager (meaning he or she has or had investment
discretion) with respect to any client accounts, then the advance written notice
required under clause (i) of this Section 3 shall be 18-month advance written
notice of intention to retire. Any shares not eligible to vest under the
applicable Vesting Eligibility Schedule as of the retirement date shall be
automatically forfeited on the retirement date.

If Grantee would have attained at least ten years of service with the Company as
of the retirement date but for the Company reducing the notice period and
causing the retirement date to occur prior to the date on which Grantee will
have attained ten years of service with the Company, then the ten-year service
requirement will be deemed to be satisfied as of the retirement date.
4.
Acceleration.

(a)
Change in Control: Upon a Change in Control, any outstanding Career Shares will
immediately vest in full, provided that if Grantee is a named executive officer
of Artisan those outstanding Career Shares will be treated in accordance with
the terms of the Plan.

(b)
Death or Disability: Notwithstanding any other provision in this Agreement, upon
termination of Grantee’s employment with the Company by reason of death or
Disability, the Career Shares will vest in full as of the date of such
termination. For purposes of this Award Agreement, “Disability” means Grantee’s
inability to perform the essential functions of his or her position, with or
without





--------------------------------------------------------------------------------




reasonable accommodation, for a period aggregating 180 days within any
continuous period of 365 days by reason of physical or mental incapacity.
(c)
Termination without Cause: If, on or after the fifth anniversary of a Grant Date
(as set forth in any career share award certificates), (i) the Company
terminates the Employment of Grantee without Cause and (ii) Grantee has attained
at least ten years of service with the Company as of the date of termination of
Employment, those Career Shares granted five years or more ago will vest in full
as of the date of such termination. In any dispute over whether the Company
terminated the Employment of Grantee without Cause, the burden shall be on the
Grantee to prove that the Company’s purpose in terminating the Employment of
Grantee was without Cause.

For purposes of this Section 4(c), “Cause” means the occurrence of any of the
following: (i) such Grantee’s material violation of any material contract,
company standard, policy or agreement whether written or oral between Grantee
and the Company; (ii) such Grantee’s commission or attempted commission of any
felony or any crime involving fraud, dishonesty or moral turpitude; (iii) such
Grantee’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company or any client of the Company; or (iv) such
Grantee’s willful, material violation of the applicable rules or regulations of
any governmental or self-regulatory authority that causes material harm to the
Company, such Grantee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity required by his or her
job description or such Grantee’s loss of any governmental or self-regulatory
license that is reasonably necessary for such Grantee to perform his or her
duties or responsibilities as an employee of the Company.
5.
Issuance and Delivery. Artisan may issue stock certificates or evidence
Grantee’s interest in Career Shares by using a book entry account with Artisan’s
transfer agent. Upon the vesting of Career Shares, Artisan will cause to be
delivered to Grantee shares of Common Stock free from risk of forfeiture (but
still bearing and/or subject to any other legends that may be required by
Artisan).

6.
Non-Transferability. Prior to vesting, Career Shares may not be sold,
transferred, assigned, pledged, hedged or otherwise disposed of in any manner
other than by will or by the laws of descent and distribution, and any attempt
to sell, transfer, assign, pledge, hedge or otherwise dispose of the Career
Shares in violation of this Award Agreement shall be void and of no effect.

7.
Privileges of Share Ownership. Subject to sections 5 and 6, effective upon the
applicable Grant Date, Grantee shall have all rights of a shareholder of Artisan
with respect to the Career Shares granted on that Grant Date, including voting
rights and rights to dividends. For the avoidance of doubt, Grantee shall have
no rights with respect to any forfeited shares, including shares (if any)
forfeited as of Grantee’s retirement date because such shares were not eligible
to vest under the applicable Vesting Eligibility Schedule. Notwithstanding the
foregoing, the Career Shares are subject to the Stockholders Agreement, dated as
of March 12, 2013 (the “Stockholders Agreement”), including the irrevocable
voting proxy included therein.

8.
Section 83(b) Election. Grantee hereby acknowledges that Grantee has been
informed that, with respect to the grant of Career Shares, if Grantee is filing
a U.S. federal income tax return for the year in which the grant of Career
Shares occurs, Grantee may file an election (the “Election”) with the United
States





--------------------------------------------------------------------------------




Internal Revenue Service, within 30 days of the grant, electing pursuant to
Section 83(b) of the Code to be taxed currently on the Fair Market Value of the
Career Shares on the Grant Date. This will result in recognition of taxable
income to Grantee on the Grant Date, equal to the Fair Market Value of the
Career Shares on such date. Absent an Election, taxable income will be measured
and recognized by Grantee at the time the Career Shares vest. Grantee is hereby
encouraged to seek the advice of Grantee’s own tax consultants in connection
with the advisability of filing the Election. GRANTEE UNDERSTANDS THAT ANY TAXES
PAID AS A RESULT OF THE FILING OF THE ELECTION GENERALLY WILL NOT BE RECOVERED
IF THE CAREER SHARES ARE FORFEITED TO ARTISAN. GRANTEE ACKNOWLEDGES THAT IT IS
GRANTEE’S SOLE RESPONSIBILITY AND NOT ARTISAN’S TO TIMELY FILE THE ELECTION,
EVEN IF GRANTEE REQUESTS ARTISAN OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
GRANTEE’S BEHALF. GRANTEE MUST NOTIFY ARTISAN WITHIN 10 BUSINESS DAYS OF FILING
ANY ELECTION.
9.
Tax Withholding. In connection with vesting or an Election, Grantee will pay, or
otherwise provide for to the satisfaction of the Company, any applicable
federal, state and local tax and social security withholding obligations of the
Company. At its sole discretion, in connection with a vesting, Artisan may
provide and/or require for payment by Grantee of withholding taxes through
either (i) cash payment or (ii) remitting to Artisan shares of Common Stock with
a fair market value (determined as of the date of vesting), in either case in an
amount equal to the statutory minimum amount of taxes required to be withheld.
In the latter case, without any further action by Grantee, Artisan will cause
its transfer agent to deduct the shares of Common Stock to be remitted from the
shares of Common Stock held of record by the Grantee (“Net Share Settle”). If
Grantee shall fail to make such payment or otherwise satisfy such obligations,
the Company shall, to the extent permitted by law, have the right (but not the
obligation) to withhold delivery of vesting shares and/or deduct from any
payment of any kind otherwise due to Grantee any federal, state or local tax and
social security withholding obligations with respect to the Career Shares.
Notwithstanding the foregoing, if at the time of vesting Grantee is a named
executive officer of Artisan for whom the Company has withholding obligations,
Grantee will be required to Net Share Settle, unless another method is
specifically approved by the Compensation Committee of the Board of Directors of
Artisan.

10.
Compliance with Securities Laws. The issuance and delivery of Career Shares
shall be subject to compliance by Artisan and Grantee with all applicable
requirements under federal and state securities laws and with all applicable
rules of the New York Stock Exchange. Career Shares will not be issued or
delivered unless and until any then applicable requirements of federal and state
laws and regulatory agencies have been fully complied with to the satisfaction
of Artisan.

11.
Entire Agreement. This Award Agreement, together with any career share award
certificates, and the Plan constitute the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersede all prior
understandings and agreements (whether written or oral) between the Company and
Grantee with respect to such subject matter.

12.
Notices. Any notice required to be given to Artisan under the terms of this
Award Agreement will be in writing or email and be delivered to Artisan’s Chief
Legal Officer. Any notice required to be given to Grantee will be in writing or
email and delivered to the address or addresses last maintained in the Company’s
records.





--------------------------------------------------------------------------------




13.
Binding Effect. Any action taken or decision made in good faith by the
Compensation Committee of the Board of Directors of Artisan in connection with
the construction, administration or interpretation of this Award Agreement will
lie within its sole and absolute discretion and will be final, conclusive and
binding on Grantee and all persons claiming under or through Grantee.

14.
Choice of Forum. As a condition to Grantee’s receipt of the Career Shares,
Grantee hereby irrevocably submits to the exclusive jurisdiction of any state or
federal court located in Delaware over any suit, action or proceeding arising
out of or relating to the Plan or this Award Agreement.

15.
Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflict of laws.

16.
Electronic Delivery and Signature. Artisan may, in its sole discretion, deliver
this Award Agreement, the Plan or any other documents related to the Career
Shares by electronic means and request Grantee’s agreement to the terms thereof
by electronic means. Grantee hereby consents to receive such documents by
electronic delivery, including by accessing such documents on a website, and
agrees to accept the terms of the Award Agreement through any on-line or
electronic system utilized by Artisan for this purpose.



Artisan Partners Asset Management Inc.


 
Grantee
By:
 
 
 
Title:
 
 
 





